Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 5-14, 17-18 and 21-25 are currently pending. 
Response to Arguments
Applicant’s arguments filed with respect to rejections made under § 103 have been fully considered and are found persuasive in view of the amended claims.  The closest prior arts identified below do not disclose or suggest the amended claim limitations in combination with the other recited elements.  Additionally, the prior arts identified in the international search (dated 24/02/2016) do not disclose or suggest the amended claim limitations in combination with the other recited elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1 , 5-14, 17, 18, and 21-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-12, 15-17, and 22 of copending Application No.15051846.  (Reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims are minor and not distinguishing the overall appearance of one over the other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1: A method of managing a networked vehicle resource sharing facility, the method comprising: (a) detecting a plurality of inputs corresponding to vehicle booking requests, wherein each of the plurality of vehicle booking requests contains data identifying, a vehicle type preference, wherein vehicle types include a VIP car and a standard car, and a vehicle capacity ( claim 1, (a))
(b) accessing a data structure containing stored data relating to user authorisations for using the vehicle-sharing facility to verify whether each of the vehicle booking requests relates to a customer authorised to use the vehicle-sharing facility; and for those vehicle booking requests relating to customers identified as being authorised to use the vehicle-sharing facility: ( claim 1: (b),)
(c) automatically selecting customers to share a vehicle and calculating a suggested route for the vehicle using the pick-up location and drop-off locations of the customers and one or more stored vehicle-share criteria, the automatically selecting customers to share the vehicle and calculating the suggested route including selecting candidate combinations of customers to share a vehicle according to one or more vehicle share criteria, identifying a plurality of potential routes, calculating a score for each route of the potential routes for each candidate combination of customers, and selecting one route of the plurality of potential routes determined to have a best score; the selected potential route being associated with a particular candidate combination of customers; calculating scores for vehicle resources in the fleet of available vehicle resources based on the booking requests; selecting an autonomous vehicle from the fleet of available vehicle resources based on the calculated scores;  and  POTOMAC LAW GROUP, PLLCMAC/GSDApplication No.: 15/051,788Docket No.: 1471-OO11USO1 Page 3 of 21 (d) controlling an autonomous vehicle to follow the selected route. (Claim 1: (c),(d) lines 12-22) 
Claim 5: wherein verifying whether each of the customers is authorised to use the vehicle-sharing facility comprises accessing a customer database to verify if the customer is associated with an account having an instruction allowing vehicle share (claim 16, lines 33-35) 
 Claim 6: detecting one or more user inputs relating to one or more vehicle-share criteria at a user interface and using these values at (c) (claim 5, lines 31-32) 
Claim 7: wherein the vehicle-share criteria comprise data representing a vehicle capacity value (claim 6, lines 35-36) 
Claim 8: wherein the vehicle-share criteria comprise data representing a vehicle number (claim 7, lines 1-2). 
Claim 9: wherein the data representing vehicle number specifies a number of vehicles in each of a plurality of vehicle types (claim 8, lines 5-6) 
Claim 10: wherein the vehicle-share criteria comprise data representing an average speed value (claim 9, lines 8-9)
Claim 11: wherein the vehicle-share criteria comprise data representing a stop distance (claim 10, Lines 11-12)
Claim 12: wherein the vehicle-share criteria comprise data representing a corridor rule absolute width and/or a corridor rule relative width multiplier (claim 11, lines 14-16). 
Claim 13: wherein the vehicle-share criteria comprise data representing a maximum relative deviation (claim 12, lines 18-19).
Claim 14: wherein the vehicle-share criteria comprise data representing an allowed waiting time and optionally a waiting time penalty (claim 15, lines 30-31). 
Claims 24-25: wherein the calculating the scores includes calculating an empty time score that represents how long it has been since the vehicle resource has been utilized, and the selecting the autonomous vehicle from the fleet of available vehicle resources prioritizes vehicles that have been utilized less recently than other vehicles to thereby even out wear and tear on the vehicle resources in the fleet of available vehicle resource (Claims 22-24) 

Claim 18 recites similar limitations as claim 1 therefore its rejected over the same rationales. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.

Dutta (US-20150345951-A1): related to system and method for ranking and determining routes in a navigation system.  
Lehmann (US-20110153629-A1) related to system and method for matching drivers with passengers sharing a trip. 
BOREAN (US-20170270447-A1) related to system and method for providing ride sharing service.
Hurzeler (US-7080019-B1); related to system and method for enabling travelers to discover other travelers with similar and compatible travel plans. 
Cudak (US-20150233719-A1); related to system for controlling an autonomous vehicle.
Gale (US-20110301997-A1); related to system and method for managing fleet of vehicles. 
FELT (US-20110099040-A1); related to system and method for dispatching taxi. 
Adamczyk( US-20100042549-A1); related to system and method for ride matching based on selection criteria and driver information. 
McGavran( US-20140278051-A1); related to system and method for predicting destination for a user device. 
Sisselman (US-20060182258-A1) ; related to system and method for routing drivers. 
Furuhata, M., Dessouky, M., Ordóñez, F., Brunet, M., Wang, X., & Koenig, S. (2013). Ridesharing: The state-of-the-art and future directions. Transportation Research Part B: Methodological, 57, 28-46. doi: 10.1016/j.trb.2013.08.012. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628      

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628